 Case 1:19-cr-00169-VM Document 247 Filed 07/29/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA

               —— against ——                                         July 29, 2021

PEDRO HERNANDEZ,                                     19 CR 169-2(VM)

                                  Defendant.         ORDER


VICTOR MARRERO, United States District Judge.

        Defense counsel and the Government (see Dkt. No. 236)
jointly    request   that   the    conference      for   the   above-named
defendant scheduled for July 30, 2021 be adjourned. It is
hereby ordered that the request is granted. The conference
shall be scheduled for August 13, 2021 at 2:30 p.m.
        Counsel for Defendant also consents to the exclusion of
time from the Speedy Trial Act until August 13, 2021.
        It is hereby ordered that the time until August 13, 2021
shall    be   excluded   from     speedy   trial    calculations.     This
exclusion is designed to guarantee effectiveness of counsel
and prevent any possible miscarriage of justice. The value of
this exclusion outweighs the best interests of defendant and
the public to a speedy trial. This order of exclusion of time
is made pursuant to 18 U.S.C. §§ 3161(h)(7)(B)(i) & (iv).


SO ORDERED.


Dated: New York, New York
       29 July 2021


                                           __________________________
                                                 Victor Marrero
                                                    U.S.D.J.
